Citation Nr: 9925634	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-25 494	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a 
myopathic/neurogenic bladder with a voiding dysfunction.

2. Entitlement to an increased rating for bilateral 
epididymitis, currently evaluated as 10% disabling.

 
REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1993.  
This appeal originally arose from a June 1997 rating action 
which denied a compensable rating for bilateral epididymitis.  
In September 1997, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board of 
Veterans Appeals (Board) at the RO.  By decision of February 
1998, the Board remanded this issue to the RO for further 
development of the evidence and for due process development.  
By rating action of October 1998, the RO granted an increased 
rating to 10% for bilateral epididymitis, effective January 
1997; the veteran appeals the 10% rating as inadequate.

This appeal also arises from the October 1998 rating action 
which denied service connection for a myopathic/neurogenic 
bladder with a voiding dysfunction.


REMAND

In his May 1999 Substantive Appeal with respect to the issue 
of service connection for a myopathic/neurogenic bladder with 
a voiding dysfunction, the veteran requested a hearing before 
a Member of the Board at the RO.  By letter of August 1999, 
the Board requested the veteran to clarify whether he wanted 
to attend a hearing before a Member of the Board at the RO or 
in Washington, D.C., or whether he no longer wanted a 
hearing.  The veteran responded subsequently in August that 
he wanted a hearing before a Member of the Board at the RO.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issues on appeal.  The RO need not 
readjudicate the claims, and a Supplemental Statement of the 
Case need not be issued.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


